Title: To Benjamin Franklin from Jonathan Williams, Sr., 7 May 1778
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Dear and Honored Sir
Boston May 7th. 1778
I received your small Letter in answer to mine. Thank you for the good news of our allyance with France. Hope the other Powers of Europ will follow their example that we may get rid of the Tirant and Tireney of Britian.
The menover of Lord North in his Late speach and the mock Act of Parlement together with the Commissioners is all of a Peace and will I belive have an effect in America, that they do not Expect. The prudent or half way men are now asham’d of Britians or North’s [conduct?]. I was in Company a few Nights ago Where was a Gentleman of some note who allways entertain’d a very high Opinion of the Wisdom and power of Britian and ever thought that we should finaly be Overcome or Subjected to unconditional Submission. This Gentleman Declard that he was asham’d of Britain and their Cause which appear’d to him boath week and Wicked. Tho’ its not strange for wicked men to Defeat their own purposes I think it may be said with propriety of Britain as it was said of Isral of Old thou hast Destroy’d thy Self. In Consequence of Norths present measures I belive a greater exaretion [exertion?] then ever will take place for it fires the People much more then any thing they Could have don. Now we think of nothing but pushing measures to rid america of those enemies who thurst for Blood and untill they depart our Land and Coast no Settlement I think Can take place. If Lord North understood Humain nature he might Look at home and easely see that his menovers Cannot answer the purposes that is pretended tho’ prohaps he Looks one way and rowes the other. But his Serpentine Cuning is easely Seen by Americans. They know him two well to trust him.
I thank you for your kind parchality in favour of my Son Jona. I hope he will ever Desarve your Esteem and Friendship. I know he is honest and a through Good Merchant and I have offin Ingag’d as farr as My Fourtain would go for the faithfull Discharge of any trust repos’d in him and think myself Safe.
Jona. has offin told me that he was under great Obligation to you and I more On my Childrens account.
I have monies Lodge’d in my hands by Colo. John Langden of Portsmouth the neat proceds of Some Goods he Sold for Mr. Chaumont your Friend £2161.0s.0d. in paper Dollars. But I am now happy On the arival of your Worthy Friend Mr. Holker With whome I shall Settle the affair. Mr. Holker is in fine helth and Spirits and receives great Civilities from all your Friends and Mine. Mr. Bodwin is not in Town so fear Shall miss of him. We all Dine at Mr. Cusings[?] with a great number of our Friends General Hancock Doct. Cooper &c. Gorden &c. &c. &c. Brackfast this morning with Doct. Cooper Dine with me this Day. In Short Sir we are all Joyes every body Looks pleasd. In the Inclos’d resolve I think the Congress have Don themselves honour.
This day receiv’d a Letter from Aunt Mecom. She is well at Mr. Greens her Grandaughters husbands a Worthy Wothy Man. He was here Last month. I hope you will excuse this Great Scroll and Blive me Ever Your much Obliged Nephew and Humble Servant
J Williams
To Doctr Franklin
 
Notation: Jona Williams Boston 7 may 1778.
